DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/28/2022 has been entered. Claims 1-2 and 4-16 remain pending in this application. Applicant’s amendments have overcome each and every objection and rejection set forth in the previous non-final office action mailed 3/28/2022.
Claim Objections
Claims 4 and  11 are objected to because of the following informalities:  
In claim 4: “wherein two transfer screws are installed to front and rear portions of the vibration plate” should be corrected to --wherein two transfer screws and two transfer bars are installed to front and rear portions of the vibration plate, respectively-- to make it more clear there are two transfer bars corresponding to the two transfer screws, as recited later in claim 4.
In claim 4, line 6: “the transfer bars are provided with transfer nuts which are threadedly engaged to the transfer screws” should be corrected to “each of the transfer bars are provided with respective transfer nuts which are threadedly engaged to the respective transfer screws” to make it more clear how each of the front and rear portions has a transfer bar with its own transfer nut engaged to the respective transfer screw as shown in Fig. 10. 
In claim 11, line 2: “the anterior and posterior massage members are coupled to an upper portion of a transfer bar” should be corrected to --the anterior massage member is coupled to an upper portion of the front transfer bar and the posterior massage memberis coupled to an upper portion of the rear transfer bar-- to make it more clear the relationship between the massage members and the respective transfer bars.
In claim 11, line 4: “transfer bar provided with a transfer nut, respectively” should be corrected to -- transfer bar 
In claim 11, line 4: “and a lifting screw (141) is rotatably installed to the respective transfer bars, and is engaged to the respective nuts” should be corrected to --and two lifting screws, each --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticpated by Kang (US PGPub 2006/0047225).
Regarding claim 16, Kang teaches a topical massage device (see abstract and Fig. 1) comprising: a base plate (Fig. 8, 38); a plurality of support members (Fig. 8, members 28) engaged to an upper portion of the base plate (see Fig. 8, members 28 engaged with top of base plate 38), and made of an elastic material (see paragraph 103 and 107); a vibration plate (see Fig. 1, plate that motor 29 is mounted on) fixed to an upper portion of the respective support members (see Fig. 1 and 8, the bottom of the plate of the assembly of 2 is fixed to the elastic members 28; see paragraph 108), the vibration plate comprising a plurality of massage pad engaging grooves (see Fig. 3, grooves formed in plate at the raised portions through which the rod goes through); a massage pad (Fig. 2, pad 20), having an engaging protrusion on a bottom surface of the massage pad (see Fig. 3, the indented portion protrudes from the bottom of the massage pad), is installed on an upper portion of the vibration plate (see Fig. 3) by engaging the engaging protrusion (see Fig. 3, the grooves are engaged with the protrusion to connect the pad and plate) with the plurality of massage pad engaging grooves (see paragraphs 16-17) so as to adjust a positioning of the massage pad; and a vibrator engaged to the vibration plate to vibrate the massage pad (see Fig. 1 and paragraph 68)

Allowable Subject Matter
Claims 1-15 are allowed.
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 6/28/2022 with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-9 and 12-15 has been withdrawn. The amendments to claim 1 of the elongated holes in the vibration plate and the transfer screw being located on the bottom surface of the vibration plate have overcome the previous rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785    
                                                                                                                                                                                                    /BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799